DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 6/7/2022. 
Claims 1, 2, 3, 4, 7, 8, 10, are pending.
Claims 5, 6, 9 are cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claim(s) 1, 2, 3, 4, 7, 8, 10 is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features described below. However, the claims cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(b) set forth in this Office Action. Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.
Regarding claims 1, 8 and 10, the closest prior art is US 2019/0078818 to Khaled. Khaled teaches an apparatus and method with,

a compressor (112, Fig. 1), a heat source side heat exchanger (condenser 102), a supercooling heat exchanger (“subcooler” 1189), a pressure reducing valve (108), and a use side heat exchanger (evaporators 110) are connected to piping,
the supercooling heat exchanger being a heat exchanger that exchanges heat between refrigerant that passes through a supercooling bypass expansion valve (“EEV’ on line 107) provided in a bypass circuit (line 117 leaving the subcooler and rejoining the main refrigerant line at the outlets of evaporator 110) and refrigerant in a mainstream circuit (105, in the subcooler, exchanges heat with bypass line 107-117 in the subcooler), the bypass circuit being connected to piping on a suction side of the compressor (line 117 connecting to line 111, just before an accumulator (unnumbered) that feeds into the compressor suction port) from a position between the heat source side heat exchanger and the supercooling heat exchanger (where line 116 branches off from line 105) or from a position between the pressure reducing valve and the supercooling heat exchanger.
Khaled does not teach,
A memory and a processor configured to acquire a state of refrigerant in first piping provided between the pressure reducing valve and the supercooling heat exchanger and an operation amount related to the state of the refrigerant in the first piping; perform training by associating the state of the refrigerant in the first piping and the operation amount related to the state of the refrigerant in the first piping, the condenser refrigerant state, and the operation amount related to the condenser refrigerant state with a refrigerant amount.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 , 2, 3, 4, 7, 8, 10, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The processor recited in claims 1 and 10 and computer recited in claim 8, performing the claimed functions, are special purpose computer-implemented means-plus-function limitations.  In cases involving a special purpose computer-implemented means-plus-function imitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor, and that the specification must disclose an algorithm for performing the claimed function. MPEP 2187 (B).
The claims are rejected for failing to disclose any type of algorithm for performing the claimed functions.
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 , 2, 3, 4, 7, 8, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The office has pointed out some specific instances below, but applicant should carefully review the translation and ensure the claims conform to US practice.
	Claims 1, 8, 10, recite, “perform training.”  The meaning is not clear, because the office is unable to identify a description of the algorithm used to perform such training. 
Claim 1,
The claim recites, “a condenser refrigerant state and an operation amount related to the condenser refrigerant state, and a refrigerant amount.”
The distinction between “a condenser refrigerant state”, an “operation amount related to the condenser state,” and “a refrigerant amount” is not clear. The parameters establishing the “condenser refrigerant state” are identified at par. 44 of the specification, but the office is unable to locate the parameters for an “operation amount related to the condenser state.”  
Further, it is not clear how the  processor obtains the refrigerant state and amount. 
In general, it is not clear what is happening in Claim 1. For example, does claim 1 cover training the system, using the trained system, or both?
Claim 8
Claim 8 recites “an evaporator refrigerant state and an operation amount related to the evaporator refrigerant state, and a refrigerant amount”. The distinction between the “evaporator refrigerant state” and “operation amount related to the refrigerant state” and “refrigerant amount” is not clear.  Further, it is not clear how the  processor obtains the refrigerant state and amount. 
Claim 10,
The distinction between “evaporator refrigerant state” and “operation amount related to the evaporator refrigerant state” is not clear. The parameters establishing the “condenser refrigerant state” are identified at par. 44 of the specification, but the office is unable to locate the parameters for an “operation amount related to the condenser state Further, it is not clear how the “processor” as used in the claims, obtains the states and amounts. 
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https:/Awww.uspto.gov/patents/apply/patent- center for more information about Patent Center and https ://(www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY T CRENSHAW/
Primary Examiner, Art Unit 3763